Citation Nr: 0124530	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for congestive heart 
failure with cardiomegaly.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
degenerative disc disease of the lumbar spine, and congestive 
heart failure with cardiomegaly.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the VCAA, 
and in order to ensure that the veteran is afforded all the 
protections of the VCAA, a remand is required for compliance 
with the notice and duty to assist provisions included in the 
new law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

The veteran contends that he injured his back while playing 
basketball in service and that he now has degenerative disc 
disease of the lumbar spine.  His current physician, Michael 
Fann, M.D., of the University of Southern Alabama Hospital, 
has related the degenerative disc disease to the in-service 
injury.  

Service medical records do document treatment for lower back 
pain with radiation into the left buttock and upper leg 
beginning in July 1984.  Conservative treatment was 
unsuccessful and the veteran was admitted for bed rest.  His 
pain resolved and the discharge diagnosis was low back pain 
of undetermined etiology.  X-rays dated in November 1984 did 
not show any evidence of spondylolysis or spondylolisthesis 
and disc spaces were well maintained.  However, in January 
1985, the veteran's back pain recurred, and a myelogram 
revealed a bulging disc at L5-S1 without significant nerve 
root impingement.  Upon separation examination in March 1985, 
a herniated nucleus pulposus at L5-S1 was noted.  

A VA outpatient record, dated in December 1999, noted a 
history of a dislocated disc at L5; however, there are no 
clinical records included in the file pertaining to current 
treatment for degenerative disc disease of the lumbar spine.  
Additionally, subsequent VA outpatient reports document 
treatment for the veteran's cervical spine, not the lumbar 
spine.  Furthermore, records from Dr. Fann relate to the 
veteran's heart disability, not a back disability.  
Consequently, the RO should afford the veteran another 
opportunity to submit pertinent medical records which 
document treatment for his degenerative disc disease of the 
lumbar spine, and the veteran should be provided a VA 
examination to ascertain whether he has any current 
disability of the lumbar spine attributable to the problems 
he had in service.  

The veteran also asserts that, although he was only first 
treated for heart problems in 1996, he began having symptoms 
in service.  He had recently learned that he had his current 
heart problem all his life, and a private physician, Dr. 
Wilson of Providence Hospital, had related that the condition 
had been aggravated during the veteran's service.  However, 
it does not appear that records from Dr. Wilson have been 
included in the file, and an attempt to obtain these records 
should be made before a final decision is issued in this 
case.  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any records 
of past or current treatment for his back 
and heart that have not already been made 
part of the claims file.  In particular, 
all records from Dr. Fann of the 
University of Southern Alabama Hospital, 
and Dr. Wilson of Providence Hospital, 
should be obtained, including any written 
opinions provided by either physician 
regarding the etiology of the veteran's 
back or heart disability.  The RO should 
assist the veteran in obtaining evidence 
as required by the VCAA and implementing 
regulations.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for an orthopedic 
examination to determine the nature and 
probable etiology of any current lumbar 
spine disability.  The claims folder, 
along with all additional evidence 
obtained pursuant to the instructions 
above, should be made available to the 
examiner for review.  The veteran's 
history, current complaints, and 
examination findings must be considered 
in detail by the examiner.  The examiner 
should provide an opinion as to the 
medical probability that any currently 
diagnosed degenerative disc disease of 
the lumbar spine originated in, or is 
traceable to, military service.  The 
rationale for the examiner's opinion 
should be explained in detail.  If the 
examiner's opinion differs from any 
private opinion included in the file, the 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion already of record.

4.  The RO should also schedule the 
veteran for a heart examination to 
determine the nature and probable 
etiology of congestive heart failure with 
cardiomegaly.  The claims folder, along 
with all additional evidence obtained 
pursuant to the instructions above, 
should be made available to the examiner 
for review.  The veteran's history, 
current complaints, and examination 
findings must be considered in detail by 
the examiner.  The examiner should 
provide an opinion as to the medical 
probability that any currently diagnosed 
congestive heart failure or cardiomegaly 
originated in, or is traceable to, 
military service.  The rationale for the 
examiner's opinion should be explained in 
detail.  If the examiner's opinion 
differs from any private opinion included 
in the file, the examiner should point to 
specific findings and medical authority 
to explain why his or her opinion differs 
from the opinion already of record.

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide a medical 
opinion.  If any aspect of a report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claims 
in accordance with all applicable laws 
and regulations, including the VCAA and 
the implementing regulations.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


